DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/377,833 filed on 2/3/2021 with effective filing date 4/6/18. Claims 1-10 & 21-300 are pending.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4, 7-10, 21-24 & 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2013/0003851 A1 in view of Bossen et al. US 2011/0080954 A1 and Haricharan et al. Adaptive motion model selection using a cubic spline based estimation framework, IEEE 9/26/2010 (IDS). 
Per claims 1 & 21, Yu et al. discloses a method of inter-coding comprising: receiving information regarding a coding unit (para: 17); determining motion information associated with said coding unit (para: 38, e.g. an encoder 402 includes a motion vector predictor (MVP) manager 406-1 and a decoder 404 includes an MVP manager 406-2. MVP managers 406 perform motion vector prediction to determine an MVP for a unit of video content, such as a PU or other block size); determining whether more than one motion vector is associated with said motion information (para: 39-40, & fig. 5, e.g. the MVP candidate set may be determined using motion vectors for neighboring PUs and co-located PUs. MVP manager 406 then selects the best MVP candidate). 
Yu et al. fails to explicitly disclose determining a relationship between a first motion vector and a second motion vector if it is determined that said motion information is associated with more than one motion vector; and encoding said coding unit; wherein said coding unit comprises information related to said first motion vector and information related to said relationship between said first motion vector and said second motion vector.
Bossenet al. however in the same field of endeavor teaches determining a relationship between a first motion vector and a second motion vector if it is determined that said motion information is associated with more than one motion vector (para: 31 & fig. 2); and encoding said coding unit (para: 31 & fig. 2); wherein said coding unit comprises information related to said first motion vector and information related to said relationship between said first motion vector and said second motion vector (para: 44-45, e.g. deriving the motion vector prediction and the motion vector difference of a second motion vector from the first motion vector in bi-prediction blocks).
	Therefore, in view of disclosures by Bossenet al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Yu et al. and Bossenet al. to incorporate the concept of determining a relationship between a first motion vector and a second motion vector as taught by Bossenet al. in the method of inter-coding of Yu et al. in order to enhance the prediction of motion vectors for blocks coded in bi-predictive or multi-predictive modes. 
	Yu et al. and Bossenet al. fails to explicitly teach a control point for said second motion vector that provides information related to first motion vector; wherein said information related to said relationship between said first motion vector and said second motion vector comprises information sufficient to reconstruct an MVP index and an MVP of said second motion vector. 
	Haricharan et al. however teaches a control point for said second motion vector that provides information related to first motion vector (section 4.1, and fig. 1, e.g. deriving the control points (the second motion vectors) of an affine motion model at block corners, by signaling the difference from the respective position derived by applying a translational motion vector estimated for the center of the block (the first motion vector), wherein said information related to said relationship between said first motion vector and said second motion vector comprises information sufficient to reconstruct an MVP index and an MVP of said second motion vector (section 4.2, e.g. the warping parameters of the subset is mapped to the current block size and predicted using median operator similar to regular translational MV; the MV predictor is computed first and mapped to obtain the vector p in Eq. 11 before motion estimation starts; the MV of a translational block can be predicted even when all the neighbors use PMM and vice versa).

Per claims 2 & 22, Yu et al. further discloses the method of inter-coding of claim 1 wherein said information related to said relationship between said first motion vector and said second motion vector comprises information sufficient to reconstruct an MVP index and an MVD of said second motion vector (para: 39-40, e.g. a second motion vector predictor from another motion vector or another motion vector predictor;  MVP manager 406 first obtains a first motion vector predictor MVP_list0 for motion vector MV0; after obtaining first motion vector predictor MVP_list0, MVP manager 406 calculates a second motion vector predictor MVP_list1 from either motion vector MV0 or first motion vector predictor MVP_list0).
Per claims 3 & 23, Yu et al. further discloses the method of inter-coding of claim 1 wherein said information related to said relationship between said first motion vector and said second motion vector comprises a scaling factor (para: 39-40, e.g. a second motion vector predictor from another motion vector or another motion vector predictor; MVP manager 406 first obtains a first motion vector predictor MVP_list0 for motion vector MV0).
Per claims 4 & 24, Yu et al. further discloses the method of inter-coding of claim 3 wherein said information related to said relationship between said first motion vector and said second motion vector comprises information sufficient to reconstruct an MVP index and an MVD of said second motion vector (para: 39-40, e.g. MVP manager 406 determines the MVP candidate set for motion vector MV0; the MVP candidate set may be determined using motion vectors for neighboring PUs and co-located PUs. MVP manager 406 then selects the best MVP candidate, first motion vector predictor MVP_list0 and corresponding index mvpIdx_list0, for motion vector MV0 from the MVP candidate set).
Per claims 7 & 27, Bossen et al. further teaches the method of inter-coding of claim 1 wherein said information related to said relationship between said first motion vector and said second motion vector indicates said second motion vector is a mirror image of said first motion vector (para: 54, 83 & fig. 5 & 9).
The motivation to combine is same as claim 1.
Per claims 8 & 28, Bossen et al. further teaches the method of inter-coding of claim 7 wherein said information related to said relationship between said first motion vector and said second motion vector comprises information sufficient to reconstruct an MVP index and an MVD of said second motion vector (para: 54, 83 & fig. 5 & 9).
The motivation to combine is same as claim 1.
Per claims 9 & 29, Yu et al. further discloses the method of inter-coding of claim 1 wherein said information related to said relationship between said first motion vector and said second motion vector comprises reference index information (para: 39-40).
Per claims 10 & 30, Yu et al. further discloses the method of inter-coding of claim 9 wherein said information related to said relationship between said first motion vector and said second motion vector comprises information sufficient to reconstruct an MVP index and an MVD of said second motion vector (para: 40, e.g. the MVP candidate set may be determined using motion vectors for neighboring PUs and co-located Pus; MVP manager 406 then selects the best MVP candidate, first motion vector predictor MVP_list0 and corresponding index mvpIdx_list0, for motion vector MV0 from the MVP candidate set).
Allowable Subject Matter
7.	Claims 5-6 & 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in combination independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chen et al. US 9,584,823 B2, e.g. the method also includes determining a motion vector predictor for a second motion vector associated with a second block of video data, wherein the 
motion vector predictor is based on the first disparity motion vector. 
	Jeon et al. US 10,178,383 B2, e.g. an image decoding method and an image decoding apparatus is provided.  The method comprises recovering a first motion vector corresponding to a first decoding reference picture based on the entropy decoded bit stream, calculating a second motion vector corresponding to a second decoding reference picture by scaling the first motion vector based on a first temporal distance. 
	Xu et al. US 2019/0313091 A1, e.g. the prediction information indicates whether a planar motion vector prediction mode is used for the current block. The current block is partitioned into a plurality of sub-blocks. When it is indicated that a planar motion vector prediction mode is used for the current block, the processing circuitry determines, in response to the use of the planar motion vector 
prediction mode. 

                                                                                                                                                                                                   
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485